Citation Nr: 0030407	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1996, for the assignment of at least a 40 percent rating for 
post-operative residuals of a herniated nucleus pulposus 
(HNP) at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO which increased the rating for post-operative 
residuals of the HNP at L4-L5 from 20 to 40 percent, 
effective from September 30, 1996.

Previously this case was before the Board in May 2000, when 
it was remanded to determine whether the veteran had 
submitted a timely notice of disagreement (NOD) concerning 
the effective date issue.   At the time, the Board 
characterized the issue as whether the veteran had submitted 
a timely NOD for an effective date earlier than 
September 30, 1996, for the 40 percent evaluation for post-
operative residuals of the HNP at L4-L5.  The Board noted 
that the RO had issued a statement of the case (SOC) in 
October 1999, indicating that the RO had received a NOD on 
June 18, 1998; however, a review of the claims file had not 
confirmed that action.  

Since the Board's May 2000 remand, however, the United States 
Court of Appeals for Veterans Claims (Court) held that "the 
only content requirement [of a NOD] is an expression of 
'disagreement' with the decision of the RO."  Gallegos v. 
Gober, 14 Vet. App. 50, 53 (2000).  Even an implied 
dissatisfaction with the RO's decision will suffice as a NOD.  
Id. at 55.  Consequently, in light of Gallegos, the Board now 
construes the veteran's statement, received on March 12 1998, 
as a valid NOD since it contains an expression which implies 
the veteran's disagreement with the effective date.  
Therefore, because the Board now finds that a timely appeal 
was filed with respect to the veteran's earlier effective 
date claim, the Board will address the issue in the decision 
below.  

In the Board's May 2000 decision, a 60 percent rating was 
awarded for the postoperative residuals of the HNP.  Given 
the limits of the effective date question developed for the 
Board's review, the instant decision as to effective date is 
limited to whether at least a 40 percent rating was warranted 
earlier than September 30, 1996, and should not be construed 
as having any effect on the RO's adjudication of the 
effective date for the award of a 60 percent rating.


FINDINGS OF FACT

1.  By a decision entered in October 1976, the RO granted 
service connection for post-operative residuals of a HNP at 
L4-L5 and assigned a 10 percent rating, effective from April 
17, 1996.  The veteran appealed for a higher rating, but the 
appeal was denied by the Board in July 1977.

2.  By a decision entered in May 1980, the RO increased the 
rating for post-operative residuals of the HNP at L4-L5 from 
10 to 40 percent, effective from April 11, 1980.

3.  By a decision entered in April 1986, the RO reduced the 
rating for post-operative residuals of the HNP at L4-L5 from 
40 to 20 percent, effective from August 1, 1986.  The veteran 
appealed this decision, but the appeal was denied by the 
Board in April 1987.

4.  The veteran filed a claim for an increased rating for 
post-operative residuals of the HNP at L4-L5, by submitting a 
statement that was received by the RO on December 31, 1990.  

5.  Reports relating to treatment for the low back provided 
by a private physician, dated on April 27, 1995, were 
received by VA on May 9, 1995, and show that the veteran's 
back disability was such that at least a 40 percent rating 
was warranted on April 27, 1995.



CONCLUSION OF LAW

The assignment of an effective date from April 27, 1995, but 
no earlier, for the award of a 40 percent rating for post-
operative residuals of the HNP at L4-L5 is warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1999).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. 
§ 3.400(o)(2) (1999); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (1999).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In the present case, by an October 1976 decision, the RO 
granted service connection for post-operative residuals of a 
HNP at L4-L5 and assigned a 10 percent rating, effective from 
April 17, 1996.  The veteran appealed the rating, but the 
Board upheld the RO's decision in July 1977.  By a decision 
entered in May 1980, the RO increased the rating for post-
operative residuals of the HNP at L4-L5 from 10 to 
40 percent, effective from April 11, 1980.  He was notified 
of that decision and of his appellate rights, but did not 
appeal within one year.  See 38 C.F.R. § 19.118 (1979).  
Consequently, that decision became final.  By a decision 
entered in April 1986, the RO reduced the rating for post-
operative residuals of the HNP at L4-L5 from 40 to 
20 percent, effective from August 1, 1986.  The veteran 
appealed that decision and it was upheld by the Board in a 
decision dated in April 1987.  That decision is final.  
38 U.S.C.A. § 7104.  Therefore, a 40 percent rating for post-
operative residuals of the HNP at L4-L5 cannot be based on 
evidence considered by the Board in that decision.

The next document thereafter received by the RO was the 
veteran's claim for an increased rating for post-operative 
residuals of the HNP at L4-L5 on December 31, 1990.  Although 
the RO had sent the veteran a letter in April 1991 indicating 
that his claim was denied, it does not appear that the 
veteran was ever given his appellate rights.  Consequently, 
the Board finds that the veteran's claim for an increased 
rating for post-operative residuals of the HNP at L4-L5 
remained open from December 31, 1990, until this issue was 
decided by the Board in May 2000.  (In the Board's May 2000 
decision, a 60 percent rating was awarded.  As noted above, 
the effective date question developed for the Board's review 
was limited to whether a 40 percent rating was warranted 
earlier than September 30, 1996, and should not be construed 
as having any effect on the RO's adjudication of the 
effective date for the award of a 60 percent rating.)

Since no records were received before December 31, 1990, that 
could be viewed as informal claims under 38 C.F.R. § 3.157, 
the Board finds that the date of the veteran's own statement 
constitutes a claim for increase.  Having determined that 
December 31, 1990, is the date of receipt of a claim for 
purposes of assigning an effective date, the Board is obliged 
to review all of the evidence of record from the preceding 
year to determine whether an ascertainable increase in 
disability had occurred.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1999); Hazan v. Gober, 
10 Vet. App. 511 (1997).

Therefore, under the provisions of 38 C.F.R. § 3.400, the 
Board must first review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the period from December 31, 1989, to December 31, 
1990.  In other words, if there was evidence of record in the 
year before December 31, 1990, which indicated that it was 
factually ascertainable that an increase in disability had 
occurred to at least the 40 percent level, assignment of an 
earlier date would be warranted under 38 C.F.R. § 3.400(o)(2) 
for the 40 percent rating.  The Board, having reviewed the 
record, has been unable to identify any such evidence during 
the one-year period preceding December 31, 1990, and the 
veteran has pointed to no such evidence.  Since there are no 
records containing information relevant to the severity of 
the veteran's low back disability during this time frame, the 
effective date of the award of increased compensation for 
post-operative residuals of the HNP at L4-L5 will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

After December 31, 1990, the date of receipt of the increased 
rating claim, the next evidence pertaining to the veteran's 
low back was an April 27, 1995, private examination report.  
Examination findings revealed that the veteran had limited 
forward flexion, hyperextension, and lateral bending, as well 
as discomfort with all ranges of motion.  X-rays also 
revealed narrowing of the L5-S1 space.  The Board finds that, 
based on the veteran's complaints and objective findings of 
the examination report, the April 27, 1995, report is the 
earliest documentation that an increase in back disability 
was factually ascertainable, enough to warrant at least a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
for severe disability.  In short, the earliest date on which 
entitlement to at least a 40 percent rating was shown was 
April 27, 1995, when the veteran's functional losses due to 
pain caused him disability equating to at least severe 
intervertebral disc syndrome.

In summary, the Board finds that April 27, 1995, is the 
earliest date that it is factually ascertainable that an 
increase in the veteran's back disability had occurred 
warranting at least a 40 percent rating.  Therefore, the 
effective date of the veteran's 40 percent rating should be 
April 27, 1995, but no earlier.


ORDER

The assignment of an effective date of April 27, 1995, for 
the award of a 40 percent rating for post-operative residuals 
of a HNP at L4-L5 is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


